James R. Cooper, Judge, dissenting. I dissent. It is my view that the Commission’s finding that the asbestos was not friable is not supported by substantial evidence; further, I disagree with the Commission’s view that federal regulations did not mandate removal of the asbestos in this case and that the expenditures are not recoverable under Act 310 of 1981. The majority bases its decision on the Commission’s finding that the asbestos in appellant’s buildings was not friable. “Friable asbestos” is defined in 40 C.F.R. 61, Subpart M, Section 61.141, to be material that “hand pressure can crumble, pulverize, or reduce to powder when dry.” It seems to me that the evidence is considerable that the asbestos in appellant’s facilities was indeed friable, and its removal was therefore mandated under federal law. We should be cognizant of powerful public policy considerations which should encourage the safe removal of this dangerous material whenever possible. One court has observed the following about the material with which the appellant here found itself confronted: Asbestos, a family of inorganic fibrous mineral substances once thought to be “wonder materials” and commonly used in building construction, has been identified in recent years as a formidable public health threat. Exposure to airborne asbestos fibers — often one thousand times thinner than a human hair — may induce several deadly diseases: asbestosis, a nonmalignant scarring of the lungs that causes extreme shortness of breath and often death; lung cancer; gastrointestinal cancer; and mesothelioma, a cancer of the lung lining or abdomen lining that develops 30 years after the first exposure to asbestos and that, once developed, invariably and rapidly causes death. Environmental Encapsulating Corporation v. City of New York, 855 F.2d 48, 50 (1988). Clearly, our interpretation of federal regulations and Act 310 of 1981 should be done in keeping with both the letter and spirit of laws written to protect our citizens from catastrophic illnesses caused by asbestos. Two witnesses, one of whom had extensive experience in dealing with asbestos, testified with regard to the friability of the asbestos in the appellant’s buildings. Michael J. Callan, an attorney who serves as the appellant’s risk manager, testified in detail about the appellant’s buildings and said that the asbestos was in poor condition and was friable. He testified that the renovation work necessarily involved disturbing the asbestos and that removal of the asbestos was necessary in order to prevent its release into the atmosphere. Thomas W. Rimmer, a consultant for the appellant whose qualifications include training in the area of industrial hygiene and who has considerable expertise with asbestos, testified in detail as to the condition of the asbestos in the appellant’s facilities. It was his unequivocal opinion that the asbestos should be removed. The only witness who offered contradictory testimony was an engineer for the PSC staff, who candidly admitted that he had no particular expertise with regard to asbestos material. The PSC’s witness initially testified that the asbestos was “not as friable as AOG suggests.” However, on cross-examination, he altered his position and stated, “I will agree, either the material is friable or not friable.” I simply cannot agree that the PSC staffs evidence from a single witness with no particular asbestos expertise can be said to be substantial in light of the clear, unequivocal, and convincing testimony of the appellant’s witnesses. I also disagree with the Commission’s position that 40 C.F.R. Section 61.140 et seq. and 29 C.F.R. Section 1926.58 do not mandate the removal of friable asbestos in this case. Both sections clearly state that friable asbestos must be dealt with in a cautious and thoughtful manner when encountered. Various handling procedures are set forth, and the language of the regulations is mandatory. When one encounters friable asbestos material, the regulations leave no room for quarrel; the regulations require compliance. I simply cannot see how it can be said that these regulations with regard to an undeniably hazardous material can be lightly ignored in this case. I read the clear language of the federal regulations as leaving the appellant no option but to comply with their mandates, and, because the appellant chose to remove the asbestos material rather than take other steps to conform to the regulations, the only inquiry the PSC should have made was as to the reasonableness of the expenditures and the alternatives available in lieu of removal. The PSC did not make such an inquiry. Finally, and in consideration of the above, I disagree that Act 310 of 1981 does not allow the appellant recovery through a surcharge of the expenditures in connection with the asbestos removal. Because the pertinent federal regulations mandated removal of the asbestos in the circumstances encountered by the appellant, the expenses were incurred as a “direct” result of regulatory requirements and are therefore recoverable through a surcharge under the plain language and legislative intent of Ark. Code Ann. Section 23-4-501 et seq. (1987). I would reverse and remand with directions that the PSC calculate the appropriate surcharge the appellant should be allowed to impose on its customers to recover the expenses incurred in connection with the removal of asbestos from its facilities. I am authorized to state that Chief Judge Corbin joins in this dissent.